Citation Nr: 0505636	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for duodenal 
ulcer, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently rated as 30 percent disabling.  

4.  Entitlement to a compensable evaluation for Achilles 
tendonitis of the left foot,.  

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to July 1978 
and from January 1981 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, District of Columbia.  The case was certified to 
the Board by the Pittsburgh, Pennsylvania RO.

This appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is inactive and is 
productive of no more than mild impairment.

2.  The veteran's Achilles tendonitis of the left foot has 
resolved.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 
(DC) 7305 (2004).

2.  The criteria for a compensable rating for Achilles 
tendonitis of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.20, 4.31, 
4.71a, Diagnostic Code 5276 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
was apprised of the changes brought about by the VCAA through 
a February 2003 statement of the case, to include notice of 
what evidence and information are necessary to substantiate 
his claims, and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and VA 
records have been associated with the claims files.  There is 
no indication that any pertinent evidence was not received.  
The claimant was notified of the need for VA examinations, 
and he was seen for those studies in October 2002.  The 
veteran was asked in March 2002 to advise VA if there were 
any other information or evidence he considered relevant to 
his claims so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the February 2003 statement of the 
case what evidence had been received.  He was notified in the 
February 2003 statement of the case that he needed to submit 
all evidence in his possession.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Although the VCAA notice was issued out of sequence, the 
notice provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2004).

Where the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

II.  Entitlement to an increased rating
for duodenal ulcer

In a February 1979 rating decision service connection was 
granted for duodenal ulcer.  A 10 percent rating was assigned 
under 38 C.F.R. § 4.114, DC 7305.  The service-connected 
duodenal ulcer disability has remained 10 percent disabling 
since.

Received by the RO in 2001 was the veteran's claim for 
increase, the denial of which forms the basis of the instant 
appeal.  In connection with such claim, the veteran was 
afforded VA medical examination October 2002.  

Under 38 C.F.R. § 4.114, DC 7305, mild duodenal ulcer 
disease, with recurring symptoms once or twice yearly, 
warrants a 10 percent rating.  A 20 percent evaluation is 
warranted for a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  

In the instant case, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
for his service-connected duodenal ulcer.  In pertinent part, 
the record fails to objectively establish recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or continuous moderate manifestations.  
Significantly, there were no complaints noted on the October 
2002 VA examination.  The examination resulted in a diagnosis 
of a history of duodenal ulcer, resolved.  It was noted that 
over-the-counter medication was taken for relief.  Normal 
bowel movements with normal consistency and color were noted.  
No digestive problems were present.  

The medical records above do not show treatment for recurring 
episodes of ulcer disease or more than moderate symptoms.  
The veteran does not have an active ulcer and there is no 
competent evidence to show that a stomach ulcer has been 
manifested by more than mild symptoms in recent years.  
Consequently, the Board concludes that with such few 
symptoms, and in the absence of any objective impairment, the 
severity of the overall disability does not warrant a rating 
in excess of 10 percent under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to an increased rating
for Achilles tendonitis of the left foot

In a February 1979 rating decision service connection was 
granted for residuals of Achilles tendonitis of the left 
foot.  A noncompensable rating was assigned under 38 C.F.R. 
§ 4.71a, DC 5099.  That rating has remained in effect since.  

Received by the RO in 2001 was the veteran's claim for 
increase, the denial of which forms the basis of the instant 
appeal.  In connection with such claim, the veteran was 
afforded a VA medical examination in October 2002.  

The appellant is rated by analogy to 38 C.F.R. § 4.71a, DC 
5276.  Under that code unilateral flatfoot that is mild with 
symptoms relieved by a built-up shoe or arch  support 
warrants a noncompensable evaluation.  A 10 percent rating 
requires moderate flatfoot with the weight- bearing line 
being over or medial to the great toe, inward bowing of the 
tendo-achilles, and pain on manipulation and use of the feet.  

In this instance, medical data do not demonstrate that 
Achilles tendonitis of the left foot is productive of 
symptoms equating moderate unilateral acquired flatfoot, such 
as to warrant the assignment of a10 percent rating under DC 
5276.  In pertinent part, the record fails to objectively 
establish moderate inward bowing of the tendo Achilles, or 
pain on manipulation and use of the foot.  While an October 
2002 examination noted complaints of recurrent increasing 
complaints when wearing new shoes, he had no present 
complaints, and there were no objective findings of 
disability.  Hence, left foot Achilles tendonitis is not more 
than mild in degree, and his symptoms are consistent with a 
noncompensable evaluation.  The Board finds no basis for 
assigning the minimum compensable rating of 10 percent.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App at 55-57.


ORDER

A rating in excess of 10 percent for duodenal ulcer is 
denied.  

A compensable rating for residuals of Achilles tendonitis of 
the left foot is denied.



REMAND

The veteran is claiming entitlement to an increased 
evaluation for bronchial asthma.  While the appellant was 
seen for a VA examination in October 2002, that study did not 
include pulmonary function tests.  As the results of a 
pulmonary function study are vital to the determination of 
the rating warranted for asthma, a new examination is 
required.

With regard to cervical arthritis, a December 2004 
examination report has been submitted to the Board without 
the veteran's waiver of initial RO consideration.  As such, 
this issue must be remanded for initial RO consideration, and 
if the claim remains denied, the issuance of a supplemental 
statement of the case.

As the claim of entitlement to a total disability evaluation 
based on individual unemployability is based, in part, on the 
rating warranted for asthma and cervical arthritis, this 
issue is inextricably intertwined, and it may not be 
adjudicated prior to determining what rating is warranted for 
these disorders.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The veteran should also be afforded a 
VA respiratory examination to assess the 
nature and extent of his bronchial 
asthma.  The claims folder and a copy of 
this remand must be provided to the 
examiner for review for the examination.  
In accordance with the latest AMIE 
worksheet for bronchial asthma, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
any disability.  Pulmonary function 
studies must be conducted.  Any opinion 
addressing the degree of disability 
present must be supported by a complete 
written rationale.

2.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for cervical 
arthritis and bronchial asthma, and 
entitlement to a TDIU based on all the 
evidence of record.  If benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran.  After he has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


